 Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 1 of 15 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

NOVEDEA SYSTEMS, INC. and         §
ANAND DASARI,                     §
                                  §
     Plaintiffs,                  §   Civil Action No. 6:20-cv-180
                                  §
             v.                   §   JURY TRIAL DEMANDED
                                  §
COLABERRY, INC. and RAM           §
KATAMARAJA,                       §
                                  §
     Defendants.                  §
                                  §
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 2 of 15 PageID #: 2




                                    ORIGINAL COMPLAINT

        Novedea Systems, Inc. (“Novedea”) and Anand Dasari (together, “Plaintiffs”), by and

through their attorneys, for their Complaint against Colaberry, Inc. (“Colaberry”) and Ram

Katamaraja (together “Defendants”), hereby allege as follows:

                               I.      NATURE OF THE ACTION

        1.       This is a suit among co-owners of two related companies alleging claims for

copyright infringement, Lanham Act violations, and various breaches of contract and fiduciary

duty.

        2.       Novedea designed and created a unique training and customer resource software

platform known as the Learning Management System or “LMS.” LMS is a proprietary software

tool used to facilitate student training and administrative activities. LMS is registered with the U.S.

Copyright Office under Registration No. TX0008840572, titled “Learning Management System.”

See Exhibit A.

        3.     Without authorization, Defendants have and continue to use Novedea’s LMS

software, in addition to misrepresenting the nature of Novedea’s training services as their own.

Plaintiffs seek monetary damages arising from Defendants’ unauthorized use and continued

misrepresentations.

        4.       In addition, the relationships among the parties, including the co-ownership of

Novedea and Colaberry by Dasari and Katamaraja, give rise to various contractual agreements and

fiduciary duties. Defendants Colaberry and Katamaraja have violated those agreements and duties

in several respects. Plaintiffs accordingly bring suit to enforce and vindicate those obligations and

seek to recover monetary and exemplary damages as provided by law.




                                                                           ORIGINAL COMPLAINT
                                                   2
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 3 of 15 PageID #: 3



                                       II.     THE PARTIES

         5.     Novedea Systems, Inc. is a Texas corporation organized and existing under the laws

of the State of Texas, with its principal place of business located at 3737 Maple Shade Ln. Plano,

Texas 75075.

         6.     Plaintiff Anand Dasari is Novedea’s Chief Operations Officer and permanent

resident of the State of Texas.

         7.     Colaberry, Inc. is a Delaware corporation organized and existing under the laws of

the State of Delaware. Colaberry has its headquarters at 3737 Maple Shade Ln., Plano, Texas,

75075. Colaberry can be served via its registered agent, Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 East 7th Street, Suite 620, Austin, Texas, 78701-

3218.

         8.     Ram Katamaraja is an individual residing in the Commonwealth of Massachusetts.

Katamaraja can be served at his place of residence 5 Nickerson Rd., Lexington, Massachusetts,

02421.

                              III.    JURISDICTION AND VENUE

         9.     The Court has original and exclusive subject matter jurisdiction over these claims

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this Complaint states claims arising under an

Act of Congress relating to Copyrights, 17 U.S.C. § 101, et seq.

         10.    This Court has personal jurisdiction over Defendants because they have committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over Defendants would not offend traditional notions of fair play and substantial justice

because Defendants have established minimum contacts with the forum with respect to both general

and specific jurisdiction. Defendants transact substantial business in the State of Texas and this

Judicial District. For example, Defendants have committed acts of infringement in this District, by

                                                   3
                                                                                ORIGINAL COMPLAINT
    Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 4 of 15 PageID #: 4



among other things, their continued unauthorized use of Novedea’s LMS software platform.

         11.     Venue in the Eastern District of Texas is proper pursuant to 28 U.S.C. §§ 1391 &

1400 because a substantial portion of the events giving rise to this suit occurred in this District.

                                IV.     FACTUAL BACKGROUND

         A.      Novedea and the LMS System

         12.     Novedea was established in 2005 and formally reorganized in 2012 as a Texas

corporation. Founded by Dasari and Katamaraja, Novedea’s primary offering is “skills gap

training”—the provisioning of specialized technology training (e.g. data analytics) to place

otherwise-qualified individuals in higher-paying, technology positions. In addition to his role in

founding the company, Dasari served as Chief Operating Officer (“COO”) with responsibility for

Novedea’s strategic direction and day-to-day operations, including teaching technical classes for

coding, data analytics and database management.

         13.     Katamaraja, the other founder, served as Chief Executive Officer (“CEO”) of

Novedea. He and Dasari were and are 50/50 co-owners of the company.

         14.     At the direction of Dasari, Novedea realized multimillion-dollar annual revenues and

has been extremely successful in training and staffing its participants. Dasari directed and ran

Novedea’s operations and development, which were the crucial drivers of Novedea’s ongoing

profitability.

         15.     While Katamaraja was CEO in name, his time, attention and involvement with

Novedea was minimal, and diminished even further in 2006 when he moved to Boston in order to

pursue a graduate degree. During this time Dasari remained at the Novedea headquarters in Plano,

Texas.

         16.     Dasari and Katamaraja were consistently paid salaries each year for their

employment at Novedea, even while Dasari performed the majority of the work for the company.

                                                                           ORIGINAL COMPLAINT
                                                   4
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 5 of 15 PageID #: 5



Dasari was instrumental in creating Novedea’s primary service offering: skills gap training. It was

Dasari who led the initiative to create and implement the program which included placing

graduating participants in notable technical positions for Fortune 1000 companies. Specifically, for

example, Dasari created the skills gap training curriculum, administered the enrollment and

scheduling, and actually taught many of the classes. By 2014, Novedea generated $4 million in

revenue, largely if not completely due to its successful skills gap training and job placement.

       17.     In 2012, Dasari began efforts to build a unique training and customer resource

software platform for Novedea known as LMS. LMS soon became a major component and

proprietary software tool used to facilitate student training and administrative activities. LMS

continues to be updated and developed to meet the ever-changing needs of Novedea’s students and

the marketplace. LMS has proven to be an essential resource to Novedea and its students and has

been nothing short of a complete success.

       18.     LMS was developed by Novedea employees for Novedea. It was created and owned

at all times by Novedea.

       19.     LMS is registered with the U.S. Copyright Office under Registration No.

TX0008840572, titled “Learning Management System.” See Exhibit A.

       B.      Colaberry

       20.     Colaberry, Inc. was established in 2012 by Dasari and Katamaraja. Upon its creation,

Colaberry was a dormant entity and not used for any active operations. It was originally formed to

serve as a “back-up” entity to protect Novedea’s business. Upon its formation, Dasari and

Katamaraja each held, and continue to hold, a fifty percent ownership stake in Colaberry. Like

Novedea, Dasari served as COO and Katamaraja served as CEO.

       21.     In January 2015, after completing his graduate studies in Boston, Katamaraja

proposed activating Colaberry and operating it in a similar fashion as Novedea, under his primary


                                                  5
                                                                               ORIGINAL COMPLAINT
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 6 of 15 PageID #: 6



oversight. Katamaraja proposed starting a Boston office for the company, since he was still residing

in the Boston area. Dasari would continue to reside in Plano, running the Texas office and training

center for Novedea, and Katamaraja would have direct oversight and management of the new

Boston office. Thus, in around 2015, Colaberry began active operations principally under

Katamaraja’s control.

       22.     Dasari and Katamaraja were each 50/50 co-owners of both Novedea and Colaberry

and they held a common understanding and agreement that they would share any profits,

compensation, and salary equally among the two companies and ultimately for themselves. Neither

company ever executed formal bylaws, shareholder agreements, or other formal profit-sharing

agreements. Instead, Dasari and Katamaraja relied on their informal agreement, based on a mutual

longstanding friendship and trust, to fairly allocate the companies’ profits between them. This was

always the understanding, even as Katamaraja became primarily focused on Colaberry while Dasari

primarily ran Novedea. For example, at all times, Katamaraja was paid a salary as an employee of

Novedea, even when he was solely concentrating his efforts on Colaberry’s business.

       C.      Katamaraja’s Improper Course of Actions

       23.     Katamaraja has always held and maintained control over Colaberry’s business

operations. Shortly after Katamaraja and Dasari “activated” Colaberry operations, Katamaraja

began to take a series of actions calculated to usurp Novedea’s service offerings, revenue and

intellectual property for the sole benefit of himself at Colaberry and at the expense of Dasari.

       24.     For example, the LMS platform contains an online payment feature for student

enrollment for Novedea’s training courses. Upon payment of tuition, the funds were directly

deposited into Novedea’s bank account. However in 2016, Katamaraja implemented a change so

that Novedea’s training funds would instead be deposited into a Colaberry bank account.

Katamaraja represented to Dasari that at the time, Colaberry was attempting to obtain a line of credit

                                                                          ORIGINAL COMPLAINT
                                                   6
      Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 7 of 15 PageID #: 7



for Colaberry and needed to show sufficient revenue in order to qualify. Katamaraja explained that

because he and Dasari were 50/50 owners of each company, their respective net incomes would not

change if Colaberry were to realize the skills gap training revenue. As Dasari later discovered, that

representation ultimately proved false.

         25.   From the time that Katamaraja subverted Novedea’s training revenues to Colaberry,

Katamaraja began using those funds improperly to benefit himself at Dasari and Novedea’s

expense. While Katamaraja continued to pay himself a healthy Colaberry salary, Dasari was not

compensated. Additionally, with a million-dollar revenue stream to Colaberry, Katamaraja would

be better able to control the money to his own benefit and use. Although Novedea had other limited

sources of revenue from its staffing services, millions of dollars from Novedea’s training services

were now improperly funneled to Colaberry and held under Katamaraja’s control—despite the fact

that Colaberry neither offered such training services nor had the independent infrastructure to do

so.

         26.   Then in early 2018, without notice to or consent from Dasari, Katamaraja utilized

his access to Novedea systems to seize control over the cloud services that hosted LMS. While

Dasari retained access to the LMS, Colaberry had now acquired administrative privileges and

denied them to Novedea and Dasari. Further, again without notice to or consent from Dasari,

Katamaraja changed the domain name of the LMS platform from “training.novedea.com” to

“training.colaberry.com,” making it appear as though Colaberry offered training services, when it

did not. Dasari was unaware of these changes at the time.

         27.   Subsequently, Katamaraja continued this campaign to gradually and improperly

subvert Novedea’s intellectual property and training revenue to Colaberry. Despite the fact that

Novedea offered skills gap training services, using its own classrooms, teaching staff and

proprietary LMS platform, Colaberry misrepresented this service as its own, realizing the revenue


                                                  7
                                                                               ORIGINAL COMPLAINT
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 8 of 15 PageID #: 8



associated with same, all at Katamaraja’s hands. Colaberry and Katamaraja continued to maintain

control over this revenue without properly accounting for the corresponding profits and

appropriately compensating Novedea and Dasari.

       28.     In approximately May of 2018, Dasari recognized he was not being appropriately

compensated by Colaberry. While Katamaraja was paying himself and also receiving a salary from

Novedea, Dasari was not compensated in an equal fashion. Around the same time, Dasari also

discovered the technical changes made to LMS at the direction of Katamaraja and the

misrepresentations about Colaberry’s services. At this point in time, things started to come to a head

and the parties recognized that a business separation was necessary. As a result, discussions began

to untangle the business affairs of the two companies and separate.

       29.     As efforts to separate began, Dasari discovered more of Katamaraja’s

misrepresentations. Based on information and belief, Katamaraja likely misrepresented Colaberry’s

value and capabilities to potential third-party investors by claiming Novedea’s service offerings,

revenues and intellectual property as its own.

       30.     Friction between the two worsened as negotiations dragged on. Eventually the

parties engaged counsel to assist with separation. In July of 2019, Colaberry “suddenly” resumed

salary payments to Dasari; an action that Dasari interpreted as Katamaraja’s effort to limit his

liability for the years of unpaid salary and compensation he failed to properly provide Dasari.

       31.     Notwithstanding, Katamaraja’s actions worsened. In November 2019 Katamaraja

directed developers to replace all occurrences of “Novedea” with “Colaberry” in the LMS platform

and related course materials, without notice or consent from Novedea or Dasari, and despite the fact

that Colaberry neither owned the LMS program, nor the teaching content it provided. Nor, had

Colaberry ever paid a license fee to Novedea to use LMS.




                                                                          ORIGINAL COMPLAINT
                                                   8
   Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 9 of 15 PageID #: 9



       D.      “Refactored.ai”

       32.     Katamaraja took more egregious actions by taking Novedea’s LMS platform and

marketing it separately under his own new brand name “Refactored.” According to the website,

www.refactored.ai – which was created without any authorization, consent, or involvement by

Dasari—Katamaraja offered Novedea’s LMS directly to third-parties and businesses:




       33.     The Refactored website, developed by Katamaraja, contains a screenshot of

Novedea’s LMS platform and represents that “Refactored’s proven model will provide your

business with a scalable solution to develop your workforce for success in tomorrow’s workplace.”

Further links to website attribute Katamaraja as the “team lead” for Refactored.ai. Katamaraja’s

representations to the public through the Refactored website are false. Katamaraja is offering

Novedea’s intellectual property to the marketplace with the objective of retaining the benefits and

proceeds for himself—similar to his actions with regard to Colaberry. As a result, Katamaraja is

engaging in false advertising and representations in claiming ownership of Novedea’s LMS



                                                 9
                                                                             ORIGINAL COMPLAINT
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 10 of 15 PageID #: 10



platform, when in reality he neither owns it, nor has the authority to use it.

       E.      The “Filtered” Project

       34.     As CEO of Colaberry, Katamaraja proposed to Dasari that Colaberry fund the

development of a new complementary software-as-a-service he called “Filtered.” The idea was to

develop a software tool to better screen and analyze employee resumes on behalf of employers by

utilizing a data analytics platform. The purpose of the Filtered project was to more efficiently and

strategically match job candidates to the appropriate employers based on resumes and skill sets.

Katamaraja proposed that Colaberry fund the software project. Dasari initially agreed to the concept

on the premise that he and Katamaraja would jointly and equally benefit, and in 2017 Colaberry

began allocating approximately $400,000 to develop the tool.

       35.     In approximately January 2018, Katamaraja then lead efforts to spin-off the Filtered

SAAS project into its own company he named “Filtered.ai.” Dasari was opposed to this idea since

Colaberry’s funds were used to develop a Colaberry product. However, Katamaraja was insistent

on the spin-off, and Dasari finally capitulated and Filtered.ai was formed. Katamaraja, his friend,

Paul Bilodeau, and Dasari were the primary shareholders; Colaberry itself did not hold shares,

despite providing the funding to fuel the project. Katamaraja then appointed himself as CEO of

Filtered.ai; Dasari was not an employee or officer.

       36.     After the spin-off in approximately April 2018, Katamaraja informed Dasari that

Filtered.ai needed even more funding from Colaberry, which at that point continued to rely on a

revenue stream from Novedea. Again, Dasari was opposed, but Katamaraja represented to Dasari

that any further investment would be returned to Colaberry and would be capped at $1 million total.

Katamaraja represented to Dasari that a venture capital (“VC”) firm was looking to fund Filtered.ai

and that when this occurred, Colaberry (and thus Dasari) would be fairly compensated for the

investment. In the months that followed, and contrary to Katamaraja’s representations and under

                                                                           ORIGINAL COMPLAINT
                                                   10
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 11 of 15 PageID #: 11



Katamaraja’s control and direction, Colaberry continued to provide excessive funding to Filtered.ai

to approximately $1.5 million, without receiving appropriate compensation, equity, or protection

for its investment.

       37.     In March of 2019 Katamaraja entered into discussions with a VC firm to participate

as an equity investor in Filtered.ai. In conjunction with that potential investment, Katamaraja

represented to Dasari that Dasari’s individual Filtered.ai ownership interest would have to be

reduced as a condition of the investment, a transaction which would increase Katamaraja’s own

interest. Dasari refused to agree to any reduction in ownership since over $1.5 million was already

provided to Filtered.ai (despite Katamaraja’s representations to the contrary) using money from

Colaberry (and indirectly from Novedea), and on the premise that Dasari and Katamaraja would

benefit equally from the investment. A short time later, as the deadline for the potential VC

investment approached, Katamaraja made a late-night call Dasari and begged for him to agree to

the deal. On that call Katamaraja explicitly and emotionally threatened to take his own life if Dasari

refused to sign the deal. Dasari ultimately capitulated under this duress and agreed to allow the

transaction to proceed. The transaction closed, and as a result the future interest of Filtered.ai will

now disproportionately benefit Katamaraja to the determent of Dasari.

                                           V.     CLAIMS

                               COUNT I: COPYRIGHT INFRINGEMENT

       38.     Plaintiffs incorporate by reference Paragraphs 1-37 herein.

       39.     By its actions alleged above, Defendants Katamaraja and Colaberry have infringed

and continued to infringe on Novedea’s federally registered copyrights. Specifically, Defendants

continue to use without authorization Novedea’s LMS platform thereby infringing on Novedea’s

exclusive rights under 17 U.S.C. §106.




                                                   11
                                                                                ORIGINAL COMPLAINT
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 12 of 15 PageID #: 12



       40.      Katamaraja is the dominant influence in Colaberry and determined and/or directed

the policies that led to the infringement complained of herein. Accordingly, Katamaraja is jointly

and severally liable for direct copyright infringement. See Broad. Music, Inc. v. It’s Amore Corp.,

No. 3:08CV570, 2009 WL 1886038 (M.D. Pa. June 30, 2009) (citing Sailor Music v. Mai Kai of

Concord, Inc., 640 F. Supp. 629, 634 (D.N.H.1984)).

       41.      Katamaraja maintained the right and ability to control the infringing activities of

Colaberry and had a direct financial interest in those activities by virtue of his equity ownership in

the company and the substantial profits derived from use of the LMS platform. Accordingly,

Katamaraja is vicariously liable for copyright infringement. See, e.g., Broad. Music, Inc. v. Tex

Border Mgmt., 11 F. Supp. 3d 689, 693-94 (N.D. Tex. 2014).

       42.      Over the course of the last few months, Novdea through Dasari, has made it clear that

if an amicable resolution is not reached, Novedea will promptly enforce its rights against Defendants

for its continued infringement of LMS. On April 3rd, 2020, Dasari notified Katamaraja that

Colaberry is no longer authorized to use LMS. Notwithstanding, Colaberry and Katamaraja continue

to exploit and infringe upon LMS.

       43.      Accordingly, Defendants’ actions constitute willful infringement of Novedea’s

copyrights inasmuch as they knew, or had reason to know, that their actions constituted copyright

infringement; and/or because they acted with reckless disregard to same.

       44.      As a result of the foregoing, Novedea is entitled to actual damages plus profits of the

Defendants, plus attorney’s fees and costs of court, for which Defendants are liable. See 17 U.S.C.

§§ 504 & 505.

       45.      Novedea believes that it will likely continue to be damaged by Defendants’ actions

and statements.




                                                                          ORIGINAL COMPLAINT
                                                   12
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 13 of 15 PageID #: 13



                                    COUNT II: LANHAM ACT VIOLATIONS

       46.     Plaintiffs incorporate by reference Paragraphs 1-45 herein.

       47.     Defendants have used false and misleading descriptions of fact and false and

misleading representations of fact, in commercial advertising and promotions that misrepresent the

nature, characteristics, qualities and origin of Colaberry services. See 15 USC § 1125(a)(1)(B).

       48.     Defendants have represented that Novedea’s skills gap training services are their own,

when in reality, they are Novedea’s and Colaberry neither provides such services, nor has the

infrastructure or intellectual property to do so.

       49.     Additionally, Katamaraja continues to falsely advertise, misrepresent and palm-off

the LMS platform as his own through the “Refactored.ai” website.

       50.     Novedea has been damaged by Defendants’ actions because Novedea has suffered

diverted sales and lost profits, and Defendants have been unjustly enriched by selling Novedea’s

services and using Novedea’s LMS platform under Colaberry’s branding.

       51.     Novedea believes that it will likely continue to be damaged by Defendants’ actions

and statements.

                                 COUNT III: BREACH OF CONTRACT

       52.     Plaintiffs incorporate by reference Paragraphs 1-51 herein.

       53.     Dasari and Katamaraja are 50/50 co-owners of Novedea and Colaberry as well as

officers of each company. As such they agreed to share equally in the value, compensation and profits

of both entities. In addition, Colaberry has agreed to pay salary and compensation to Dasari but failed

to do so.

       54.     Katamaraja breached his agreement with Dasari by failing to equally share the profits

and benefits of ownership of Colaberry.




                                                    13
                                                                               ORIGINAL COMPLAINT
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 14 of 15 PageID #: 14



       55.     Defendant Colaberry breached its agreements with Dasari by failing to provide Dasari

his salary and compensation prior to July 2019, at a time when Katamaraja regularly received salary

from Colaberry.

       56.     Dasari has fully performed under the relevant agreements, and has been damaged by

Defendants’ breach of contract as set forth above.

       57.     Additionally, Dasari is entitled to recover attorney’s fees under Chapter 38 of the

Texas Civil Practice and Remedies Code.

                             COUNT IV: BREACH OF FIDUCIARY DUTY

       58.     Plaintiffs incorporate by reference Paragraphs 1-57 herein.

       59.     Katamaraja owes fiduciary duties to Novedea as an officer of Novedea, and to Dasari

arising from their long-time business partnership, their relationship of trust, and because Katamaraja

exercises control over the business affairs of Colaberry to the exclusion of Dasari. These fiduciary

duties include duties of care, loyalty, good faith and fair dealing, candor, and to avoid self-dealing.

       60.     Katamaraja breached his fiduciary duties to Plaintiffs Novedea and Dasari in several

respects, including but not limited to his diversion of Novedea’s skills gap training service revenues

to Colaberry. Katamaraja proposed a revenue diversion by representing to Dasari that he wanted to

pass through the revenues to help Colaberry obtain a line of credit, and represented to Dasari that

both of them would continue to split profits between the companies. This representation was false.

Instead of sharing profits equally as he represented, and as he was obligated to do under the parties’

agreements and his fiduciary duties, Katamaraja retained those profits in Colaberry under his

exclusive control and for his own benefit.

       61.     As a result, Plaintiffs Novedea and Dasari have been and continue to be damaged in

excess of millions of dollars of diverted revenue and accompanying profits that would have otherwise

been shared with Novedea and Dasari.

                                                                          ORIGINAL COMPLAINT
                                                   14
  Case 6:20-cv-00180-JDK Document 1 Filed 04/06/20 Page 15 of 15 PageID #: 15



                                        VI.      JURY DEMAND

       62.      Plaintiffs hereby demand a jury on all issues so triable.

                                    VII.      REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs Novedea Systems, Inc. and Anand Dasari respectfully request the

following relief:

             a. That Defendants be found liable on all claims;

             b. That Plaintiffs recover actual and exemplary damages from Defendants Colaberry and

                Katamaraja as set forth above;

             c. That the Court order an accounting of the books and records of Colaberry, with costs

                taxed against Katamaraja;

             d. Reasonable and necessary attorney’s fees and costs of court;

             e. Pre-judgment and post-judgment interest as allowed by law; and

             f. All such other and further relief, both at law and in equity, which this Court deems

                just and proper.


Dated: April 6, 2020                               Respectfully submitted,

                                                By:/s/ Ryan A. Botkin
                                                   Ryan A. Botkin
                                                   Texas State Bar No. 00793366
                                                   ryan@wittliffcutter.com
                                                   John D. Saba, Jr.
                                                   Texas State Bar No. 24037415
                                                   john@wittliffcutter.com

                                                   WITTLIFF | CUTTER, PLLC
                                                   1209 Nueces St.
                                                   Austin, Texas 78701
                                                   Telephone: (512) 960-4865
                                                   Telecopier: (512) 960-4869

                                                   ATTORNEYS FOR PLAINTIFFS



                                                   15
                                                                               ORIGINAL COMPLAINT
